DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed October 9, 2020 lists U.S. Patent Application Publication 20200280734 with the inventor Pande.  However, Takehara is the inventor of that application.  The examiner believes based on the specification that U.S. Patent Application publication 20200250734 may have been intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method of generating item recommendations, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "method." Therefore, the claims are directed to a statutory eligibility category.
Step 2A: The invention is directed to generating item recommendations, which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A method of generating and presenting item recommendations to a user …, the method comprising”:
“receiving a selection of an item from an item collection, the item collection corresponding to items available for purchase …”;
“generating a set of item recommendations based on the selected item, the set of item recommendations being generated based on a selection of a predetermined number of nearest neighbors from a weighted graph of items included in the item collection”;
“identifying one or more facets in the set of item recommendations”;
“for each of the one or more facets, identifying a subset of items from the set of item recommendations affiliated with the one or more facets”; and 
“displaying at least some of the subset of items affiliated with the one or more facets”.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly, the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional elements and steps to those deemed to be abstract idea(s).
When taken the steps individually, these elements and steps are 
“…at a retail website…”;
“…from the retail website”; and 
“generating a user interface including the selected item and a recommendation region displaying at least some of the subset of items affiliated with the one or more facets”.  
In the instant case, claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
Dependent claims 2-10—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-14, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
Claims 10 and 15 are directed to systems for generating items recommendations, which are apparatuses that are similar to claim 1 and are rejected for the same reasons.  Dependent claims 11-14 and 16-20 are similar to claims 2-10 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,095,771 B1 (hereinafter “Dykstra”).
With respect to claim 1, Dykstra discloses
“A method of generating and presenting item recommendations to a user at a retail website, the method comprising”: Dykstra, abstract; col. 1, line 55 to col. 2, line 28; col. 5, line 47 to col. 6, line 2;
“receiving a selection of an item from an item collection, the item collection corresponding to items available for purchase from the retail website”; Dykstra, abstract; col. 1, line 55 to col. 2, line 28; col. 5, lines 4-25; 
“generating a set of item recommendations based on the selected item, the set of item recommendations being generated based on a selection of a predetermined number of nearest neighbors from a weighted graph of items included in the item collection”; Dykstra, abstract; col. 1, line 55; col. 5, line 47 to col. 6, line 2;
“identifying one or more facets in the set of item recommendations”; Dykstra, col. 2, lines 8-27 (properties are facets);
“for each of the one or more facets, identifying a subset of items from the set of item recommendations affiliated with the one or more facets”; Dykstra, col. 2, lines 29-65 (properties are used to identify a subset of items to recommend); and 
“generating a user interface including the selected item and a recommendation region displaying at least some of the subset of items affiliated with the one or more facets”.  Dykstra, col. 5, line 47 to col. 6, line 2 (recommendations are displayed in graphical user interface, which necessarily comprises recommendation region consisting of part or all of a screen).
	With respect to claim 2, Dykstra discloses
“ wherein inclusion of an item from the set of item recommendations in a corresponding facet of the one or more facets is based on a common attribute among the items included in the corresponding facet”.  Dykstra, col. 2, lines 29-65 (properties are used to identify a subset of items to recommend based on similarities in properties).   
With respect to claim 3, Dykstra discloses
“wherein the one or more facets is identified from an item description, an item image, and a past purchase behavior of the user”.  Dykstra, col. 2, lines 8-44 (item properties, which include description and image, and past user behavior patterns include purchase behavior).
With respect to claim 4, Dykstra discloses
“wherein the common attribute is automatically identified from among the set of item recommendation”.  Dykstra, col. 2, lines 8-44 (property similarities are used automatically to identify a subset of items to recommend).
	With respect to claim 5, Dykstra discloses 
“herein the common attribute is selected from a group of attributes consisting of: a brand; a color; an apparel style; and an apparel type”.   Dykstra, col. 2, lines 8-44; col. 3, lines 10-50 (item description and image are analyzed to determine similarities, which can include, for example, apparel type, such as footwear, outerwear. etc.).  
With respect to claim 6, Dykstra discloses
“wherein inclusion of an item from the set of item recommendations in a corresponding facet of the one or more facets is based on having a variety of different properties/categories of a selected attribute among the items included in the corresponding facet”.  Dykstra, col. 3, lines 10-30 (items falling within snowboard category are presented based on similarity in snowboard property, while possessing a variety of differing properties in whether they fall within footwear category).
	With respect to claim 7, Dykstra discloses
“wherein the user interface presents a plurality of facets, and wherein the plurality of facets are displayed in a ranked order”.  Dykstra col. 11, line 63 to col. 12, line 42 (any number of properties are utilized alone or in combinations, and are presented to the user, necessarily in an order ranked on some basis).
 	With respect to claim 8, Dykstra discloses
“wherein the one or more facets includes a plurality of facets, the method comprising ranking the plurality of facets”.  Dykstra, col. 2, lines 29-65; col. 8, lines 17-64 (properties are associated with edges, which may be weighted in any fashion whatsoever, thereby ranking the properties).
	With respect to claim 10, Dykstra discloses
“ An item recommendation system comprising:
a recommendation generation computing system comprising a processor and a memory,
the memory storing instructions executable by the processor to perform”.  Dykstra, col. 6, lines 3-50.
Claim 10 is otherwise rejected on the same basis as claim 1.
 	With respect to claim 11, Dykstra discloses
“further comprising: a retail server communicatively connected to the recommendation generation computing system, the retail server being configured to generate the user interface and provide the user interface to a user”.  Dykstra, col. 5, line 47 to col. 6, line 50.
	With respect to claim 12, Dykstra discloses
“wherein the user interface including the selected item and the recommendation region is provided within the retail website”.  Dykstra, col. 5, line 3 to col. 6, line 50 (interface is optionally provided within a retail website).
	With respect to claim 13, Dykstra discloses 
“wherein the retail server comprises at least one of an application server and a web server”.  Dykstra, col. 5, line 3 to col. 6, line 50 (a variety of different servers may be utilized).
	With respect to claim 14, Dykstra discloses
“further comprising a user device communicatively connected to the retail server and the recommendation generation computing system, the user device being configured to display the user interface via the retail website”.  col. 5, line 3 to col. 6, line 50 (users access server using user devices, which necessarily display the user interface, which can be of a retail website).
	With respect to claim 15, Dykstra discloses 
“A system for generating item recommendations, the system comprising:
a computing system comprising a plurality of computing devices, the plurality of computing devices including a retail website server and an item recommendation computing device, the computing system storing instructions which, when executed, cause the computing system to”:
Dykstra, col. 5, line 3 to col. 6, line 50 (a variety of different servers may be utilized).; 
“generate a set of item recommendations based on the selected item, the set of item recommendations being generated based on selection of a predetermined number of nearest neighbors from a weighted graph of items included in an item collection”; ”; Dykstra, abstract; col. 1, line 55; col. 5, line 47 to col. 6, line 2;
“receive a user selection of an item from the item collection”; Dykstra, abstract; col. 1, line 55 to col. 2, line 28; col. 5, lines 4-25; 
“provide the selection to the item recommendation computing device via an API”; Dykstra, col. 13, lines 55-64; col. 18, lines 5-28 (any software architecture may be utilized, including an API);  
“in response to receiving the selected item, identify, at the item recommendation computing device, one or more facets in the set of item recommendations, for each of the one or more facets, identify a subset of items from the set of item recommendations affiliated with the one or more facets”; 
Dykstra, col. 2, lines 8-65 65 (properties are used to identify a subset of items to recommend); and
“generate, at the retail website server, a user interface including the selected item and the subset of items”.  Dykstra, col. 5, line 47 to col. 6, line 2 (recommendations are displayed in graphical user interface).
	With respect to claim 16, Dykstra discloses
“wherein the one or more facets is identified from an item description, an item image, and a past purchase behavior of a user”.  Dykstra, col. 2, lines 8-44 (item properties, which include description and image, and past user behavior patterns include purchase behavior).
	With respect to claim 17, Dykstra discloses
“wherein inclusion of an item from the set of item recommendations in a corresponding facet of the one or more facets is based on having a variety of different properties/categories of a selected attribute among the items included in the corresponding facet”.  Dykstra, col. 3, lines 10-30 (items falling within snowboard category are presented based on similarity in snowboard property, while possessing a variety of differing properties in whether they fall within footwear category).
	With respect to claim 18, Dykstra discloses
“wherein the selected attribute is selected from a group of attributes consisting of: a brand; a color; an apparel style; and an apparel type”.  Dykstra, col. 2, lines 8-44; col. 3, lines 10-50 (item description and image are analyzed to determine similarities, which can include, for example, apparel type, such as footwear, outerwear. etc.).  
	With respect to claim 19, Dykstra discloses
“wherein the subset of items displayed on the user interface includes up to five recommended items”.  Dykstra, col. 5, line 47 to col. 6, line 2 (recommendations are displayed in graphical user interface; number of recommendations displayed is an arbitrary design choice).
	With respect to claim 20, Dykstra discloses
“wherein the user interface displays a plurality of facets, and wherein the plurality of facets are displayed in a ranked order”.  ”.  Dykstra col. 11, line 63 to col. 12, line 42 (any number of properties are utilized alone or in combinations, and are presented to the user, necessarily in an order ranked on some basis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dykstra in view of U.S. Patent Application Publication 2019/03566937 A1 (hereinafter “Huang”).
	With respect to claim 9, Dykstra discloses 
“wherein ranking the plurality of facets includes applying … [an] algorithm to the plurality of facets based on the selected item by the user from the recommendation region of the user interface”.  Dykstra col. 2, lines 8-65; col. 11, line 63 to col. 12, line 42 (any number of properties are utilized alone or in combinations, and are presented to the user, necessarily in an order ranked on some basis, and necessarily using an algorithm; a variety of algorithms are disclosed).
	Dykstra does not explicitly disclose a reinforcement learning algorithm.  Huang discloses a reinforcement learning algorithm.  Huang, abstract.  
	Dykstra in view of Huang therefore suggest “wherein ranking the plurality of facets includes applying a reinforcement learning algorithm to the plurality of facets based on the selected item by the user from the recommendation region of the user interface”.  
	Dykstra and Huang both relate to recommending products.  Dykstra, abstract; Huang, abstract.  It would have been obvious to one or ordinary skill in the art at the time of filing to include the reinforcement learning feature as taught by Huang in the method of Dykstra with the motivation of generating recommendations better reflective of changing user behavior patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3684



/ETHAN D CIVAN/               Primary Examiner, Art Unit 3625